Citation Nr: 0803702	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, to include as secondary to exposure to Agent 
Orange and/or electromagnetic radiation.

2.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from August 1959 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
benign prostatic hypertrophy.  It also comes on appeal from a 
December 2006 decision of the same RO that granted service 
connection for hypertension and assigned a noncompensable 
evaluation, effective November 15, 2001.

The issue of entitlement to service connection for a prostate 
disability, to include as secondary to exposure to Agent 
Orange and/or electromagnetic radiation is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's hypertension is manifested by systolic blood 
pressure readings ranging from 102 mm Hg to 157 mm Hg that 
are not predominately 160 mm Hg or greater and diastolic 
blood pressure readings ranging from 62 mm Hg to 84 mm Hg 
that are not predominately 100 mm Hg or greater.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Because the December 2006 rating decision granted the 
veteran's claim of entitlement to service connection for 
hypertension such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the December 2006 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The May 2007 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the 
disability on appeal, and included a description of the 
rating formulas under that diagnostic code.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for hypertension. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating decision appealed was the initial rating granting 
service connection for the disability at issue and assigning 
a noncompensable evaluation.  Therefore, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

The veteran asserts that a compensable evaluation is 
warranted for his hypertension.  Under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007), a 10 percent evaluation requires 
evidence of diastolic pressure predominately 100 or more or 
systolic pressure predominantly 160 or more or; minimum 
evaluation for a history of diastolic blood pressure 
predominately 100 or more who requires continuous medication 
for control.  A 20 percent disability evaluation requires 
diastolic readings of predominantly 110 or more, or systolic 
readings of 200 or more.  A 40 percent disability evaluation 
requires diastolic readings of predominantly 120 or more.  A 
60 percent disability evaluation requires diastolic readings 
of predominantly of 130 or more.  38 C.F.R. § 4.104 (2007).

However, the Board, after a careful review of the veteran's 
medical records, concludes that the evidence does not 
demonstrate systolic pressure of predominantly 160 or more, 
nor a history or current demonstration of diastolic pressure 
of 100 or more, which are necessary for a compensable 
evaluation.  In this regard, the veteran's blood pressure was 
checked on numerous occasions during the rating period on 
appeal.  During this time, the veteran had systolic blood 
pressure readings ranging from a low of 102 mm Hg to a high 
of 157 mm Hg.  His diastolic blood pressure readings ranged 
from a low of 62 mm Hg to a high of 84 mm Hg.  However, the 
Board notes that none of the over 20 diastolic blood pressure 
readings of record demonstrate diastolic levels of 100 mm Hg 
or greater.  Likewise, none of the corresponding systolic 
blood pressure readings reflect levels of 160 mm Hg or more.  
Further, although the record demonstrates that the veteran 
has been prescribed continuous medication (in this case, 
Lisopronil and Doxazosin) for control of his hypertension, 
the minimum 10 percent evaluation assignable also requires 
that there be a history of diastolic blood pressure readings 
of 100 or more, which in this case, as already discussed, 
there is not. 

Accordingly, the Board finds that the clinical evidence of 
record demonstrates that the veteran's disability picture 
with respect to his hypertension more nearly approximates the 
currently assigned noncompensable evaluation.  As there is no 
evidence that the veteran's diastolic blood pressure readings 
are, or historically have been, predominantly 100 mm Hg or 
more, or that his systolic blood pressure readings are 
predominantly 160 mm Hg or more, there is no basis for a 
higher disability evaluation at this time.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial compensable evaluation for 
his service-connected hypertension.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to an initial compensable evaluation for 
hypertension is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
a prostate disability, to include as due to Agent Orange 
exposure and/ or electromagnetic radiation exposure.  The 
clinical evidence of record establishes that since 2002, the 
veteran has complained of, and sought treatment for a 
prostate disability characterized by elevated PSA levels and 
polyuria that has been diagnosed as benign prostatic 
hypertrophy.  

With respect to his assertions that his prostate disability 
is secondary to exposure to electromagnetic radiation, the 
veteran, in a December 2003 statement, indicated that while 
working at the Air Defense Missile Unit his duties, for five 
years, included having to routinely check to ensure that the 
mechanical axis of both the missile tracking radar and the 
target tracking radar were correctly aligned with the 
electrical axis for correct accuracy.

However, there is no verified supporting evidence that the 
veteran was exposed to electromagnetic radiation while in 
service.  Although the veteran's DD Form 214 reflects that 
his primary specialty included work in the Air Defense 
Artillery and Material Service Management, both for 24 years 
and seven months, such information does not verify that the 
veteran engaged in activity that would have exposed him to 
electromagnetic radiation.  The Board observes that the RO 
did not make any attempts to research the veteran's 
contentions of electromagnetic radiation exposure in service.  
Moreover, the veteran's service personnel records have not 
been associated with his claims file.  Therefore, the Board 
concludes that efforts must be made to locate the veteran's 
service personnel records and verify the veteran's duties and 
whether he was exposed to electromagnetic radiation while in 
service, including while working with the Air Defense Missile 
Unit.

As noted above, the veteran has been diagnosed with a 
prostate disability.  However, a VA medical opinion has not 
been obtained to ascertain whether or not the veteran's 
prostate disability, to include benign prostatic hypertrophy, 
is etiologically related to service, including 
electromagnetic radiation exposure.  The Board finds that 
such VA examination and clinical opinion is warranted.  Such 
would be useful in the de novo adjudication of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
prostate disability, including which 
evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his prostate disability 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Obtain the veteran's service 
personnel records from the National 
Personnel Records Center, or other 
official location, and associate them 
with the claims file.  If such records 
can not be located, such should be so 
indicated in the claims file.

4.  Thereafter, the information 
regarding the veteran's service 
(including copies of his service 
personnel records and any other records 
relevant to the claim) should then be 
forwarded to the appropriate 
organization, to include the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), as applicable, which 
should be requested to investigate and 
attempt to verify whether the veteran 
was exposed to electromagnetic radiation 
while in service, including while at the 
Air Defense Missile Unit. 

5.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist, to determine the nature and 
etiology of all current prostate 
disabilities.  All necessary tests should 
be performed.  The examiner should then 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current prostate 
disability that is etiologically related 
to service, including electromagnetic 
radiation exposure.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

6.  Following completion of the above, 
the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration
		


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


